 1   CLARK HILL PLLC
     PAOLA M. ARMENI
 2   Nevada Bar No. 8357
     Email: parmeni@clarkhill.com
 3   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   Telephone: (702) 826-8300
     Facsimile: (702) 862-8400
 5   Attorney for Defendant, Rahdsma Henderson

 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8 UNITED STATES OF AMERICA,                               CASE NO. 2:19-cr-0133-APG-VCF

 9                               Plaintiff,

10 vs.

11 MIRIAM ELIZABETH SUAREZ-CONTRERAS                       AMENDED STIPULATION AND
   (1), aka “Ella” aka “Liz”,                              ORDER TO CONTINUE MOTIONS
12 RAMIRO RAMIREZ-BARAJAS (2),                             (THIRD REQUEST)
13 aka “Sergio”,
   ROBERTO BLANCAS-MATA (3),
14 aka “Carlos Delgado”,
   RAHDSMA HENDERSON (4), aka “Weezy”
15 STEPHEN LLOYD (5),
   CHARLES PARR (6), aka “Charles Magnuson”,
16 DOUG STUMPF (7),

17 BRIAN SCARBOROUGH (8),
   RENEA BARNES (9), aka “Renea Valdez”,
18 QUENTIN ARMSTRONG (10),
   CIPRIANO PINEDA-ACEDO (11),
19 JOSE GUILLERMO TELLO-ALBARRAN 12),
   and MARTHA PEDRAZA-ZAMORA (13),
20
                              Defendants.
21

22          IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A. Trutanich,
23   United Stated Attorney; Kevin D. Schiff, Assistant United States United, counsel for the United
24   States of America, and; Richard E. Tanasi, Esq., counsel for Defendant Miriam Elizabeth Suarez-
25   Contreras (1); Chris T. Rasmussen, Esq., counsel for Defendant, Roberto Blancas-Mata (3); Paola
26   M. Armeni, Esq., counsel for Defendant, Rahdsma Henderson (4); Brian James Smith, Esq.,
27   counsel for Defendant Stephen Lloyd (5); Lance J. Hendron, Esq., counsel for Defendant Charles
28   Parr (6); Todd M Leventhal, Esq., counsel for Defendant Doug Stumpf (7); Gabriel L. Grasso, Esq.,
30

31
 1   counsel for Defendant Brian Scarborough (8); James A. Oronoz, Esq., counsel for Defendant

 2   Quentin Armstrong (10); and Rebecca A. Levy, Assistant Federal Public Defendant, counsel for

 3   Defendant Jose Guillermo Tello-Albarran (11), Defendants, Ramiro Ramirez-Barajas (2); Cipriano

 4   Pineda-Acedo (11); and Martha Pedraza-Zamora have not made an appearance, that the pretrial

 5   motion deadline date was scheduled for December 23, 2019, be vacated and set to date and time

 6   convenient to the Court.

 7           IT IS FURTHER STIPULATED AND AGREED that the deadlines for filing of any and

 8   all pretrial motions are hereby due on or before the 26th day of June, 2020.

 9           IT FURTHER STIPULATION AND AGREED that the deadlines for filing of

10   responsive pleadings, are hereby due on or before the 10th day of July, 2020.

11           IT FURTHER STIPULATION AND AGREED that the deadlines for filing any and all

12   replies, are hereby due on or before the 17th day of July, 2020.

13           This Stipulation is entered into for the following reasons:

14       1. The pretrial motions deadline was December 23, 2019.

15       2. On June 6, 2019, the case was deemed complex case [DKT 89] as there are numerous

16   defendants and voluminous discovery.

17       3. Counsel and each Defendant needs additional time to review discovery.

18       4. The Government is in the process of providing plea offers that could potentially resolve this

19   matter for some or all the defendants. Defendant Barnes has already accepted a plea. Once offers

20   are received, defense counsel will need time to speak to their clients about the offers as well as the

21   case in general.

22       5. Only after the above communications with their clients, can Defense counsel make a final

23   determination if any pretrial motions are warranted and/or whether trial is in the best interest of

24   their client.

25       6. For these reasons, the parties cannot meet the current pretrial motion deadline of December

26   23, 2019.

27       7. Further, the additional time will avoid wasting judicial resources on matters that may

28   become moot after communications are had with the defendants.

30                                                      2
31
 1       8. Defendants Suarez-Contreras (1), Henderson (4), Stumpf (7), Scarborough (8), Armstrong

 2   (10), and Tello-Albarran (12) are detained and agree to the continuance.

 3       9. Defendants Blancas-Mata (3), Lloyd (5), and Parr (6), who have appeared in this case are

 4   not in custody and long with the government agree to a continuance.

 5       10. On December 12, 2019, Defendant, Renea Barnes changed her plea and the Court vacated

 6   the trial date as it related to her.

 7       11. Defendants, Ramiro Ramirez-Barajas (2), Cipriano Pineda-Acedo (11) and Martha Pedraza-

 8   Zamora have not made an appearance in the above-captioned matter.

 9       12. Additionally, denial of this requests for continuance could result in a miscarriage of justice.

10       13. The additional time requested by this Stipulation is excludable in computing the time within

11   which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A),

12   when considering the factors under 18 U.S.C. §§3161(h)(7)(B) and 3161(h)(7)(B)(iv).

13       14. The additional time requested herein is not sought for purposes of delay and the denial of

14   this request for continuance could result in a miscarriage of justice.

15       15. For all the above-stated reasons, the ends of justice would be best served by the continuance

16   of the deadlines of motions, calendar call and trial dates.

17       16. This is an amended third request for an extension of time to file pretrial motions.

18            DATED this 30th day of December, 2019.
19                                                   NICHOLAS A. TRUTANICH
                                                     UNITED STATES ATTORNEY
20
                                                     /s/Kevin D. Schiff______
21                                                   KEVIN D. SCHIFF
                                                     Assistant United States Attorney
22

23   For Defendant Suarez-Contreras (1)             For Defendant Blancas-Mata (3)
24   _/s/Richard Tanasi__                           _/s/Chris Rasmussen____
     Richard Tanasi, Esq.                           Chris T. Rasmussen, Esq.
25

26   For Defendant Rahdsma Henderson (4)            For Defendant Stephen Lloyd (5)
27   /s/Paola M. Armeni                             _/s/Brian Smith______
     Paola M. Armeni, Esq.                          Brian James Smith, Esq.
28

30                                                       3
31
 1   For Defendant Charles Parr (6)         For Defendant Doug Stumpf (7)

 2   _/s/Lance J. Hendron                   _/s/Todd M. Leventhal____
     Lance J. Hendron, Esq.                 Todd M. Leventhal, Esq.
 3

 4   For Defendant Scarborough (8)          For Defendant Renea Barnes (9)

 5   _/s/Gabriel L. Grasso                  _/s/Mace J. Yampolsky____
     Gabriel L. Grasso, Esq.                Mace J. Yampolsky, Esq.
 6
     For Defendant Quentin Armstrong (10)   For Defendant Jose Guillermo Tello-Albarran (12)
 7
     /s/James A. Oronoz___                  _/s/Rebecca A. Levy__
 8   James A. Oronoz, Esq.                  Rebecca A. Levy, Federal Public Defender

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                              4
31
 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                 CASE NO. 2:19-cr-0033-APG-VCF

 4                                Plaintiff,

 5 vs.

 6 MIRIAM ELIZABETH SUAREZ-CONTRERAS
   (1), aka “Ella” aka “Liz”,
 7 RAMIRO RAMIREZ-BARAJAS (2),

 8 aka “Sergio”,
   ROBERTO BLANCAS-MATA (3),
 9 aka “Carlos Delgado”,
   RAHDSMA HENDERSON (4), aka “Weezy”
10 STEPHEN LLOYD (5),
   CHARLES PARR (6), aka “Charles Magnuson”,
11 DOUG STUMPF (7),

12 BRIAN SCARBOROUGH (8),
   RENEA BARNES (9), aka “Renea Valdez”,
13 QUENTIN ARMSTRONG (10),
   CIPRIANO PINEDA-ACEDO (11),
14 JOSE GUILLERMO TELLO-ALBARRAN 12),
   and MARTHA PEDRAZA-ZAMORA (13),
15
                              Defendants.
16

17                 FINDINGS OF FACTS, CONCLUSIONS OF LAW AND ORDER
18           Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
19   hereby finds that:
20                                      CONCLUSIONS OF LAW
21           Based upon the fact that counsel has agreed to a continuance, the Court hereby concludes
22   that:
23       1. The pretrial motions deadline was December 23, 2019.
24       2. On June 6, 2019, the case was deemed complex case [DKT 89] as there are numerous
25       defendants and voluminous discovery.
26       3. Counsel and each Defendant needs additional time to review discovery.
27       4. The Government is in the process of providing plea offers that could potentially resolve this
28       matter for some or all the defendants. Defendant Barnes has already accepted a plea. Once
30                                                     5
31
 1   offers are received, defense counsel will need time to speak to their clients about the offers as well

 2   as the case in general.

 3       5. Only after the above communications with their clients, can Defense counsel make a final

 4   determination if any pretrial motions are warranted and/or whether trial is in the best interest of

 5   their client.

 6       6. For these reasons, the parties cannot meet the current pretrial motion deadline of December

 7   23, 2019.

 8       7. Further, the additional time will avoid wasting judicial resources on matters that may

 9   become moot after communications are had with the defendants.

10       8. Defendants Suarez-Contreras (1), Henderson (4), Stumpf (7), Scarborough (8), Armstrong

11   (10), and Tello-Albarran (12) are detained and agree to the continuance.

12       9. Defendants Blancas-Mata (3), Lloyd (5), and Parr (6), who have appeared in this case are

13       not in custody and long with the government agree to a continuance.

14       10. On December 12, 2019, Defendant, Renea Barnes changed her plea and the Court vacated

15   the trial date as it related to her.

16       11. Defendants, Ramiro Ramirez-Barajas (2), Cipriano Pineda-Acedo (11) and Martha Pedraza-

17   Zamora have not made an appearance in the above-captioned matter.

18       12. Additionally, denial of this requests for continuance could result in a miscarriage of justice.

19       13. The additional time requested by this Stipulation is excludable in computing the time within

20   which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A),

21   when considering the factors under 18 U.S.C. §§3161(h)(7)(B) and 3161(h)(7)(B)(iv).

22       14. The additional time requested herein is not sought for purposes of delay and the denial of

23   this request for continuance could result in a miscarriage of justice.

24       15. For all the above-stated reasons, the ends of justice would be best served by the continuance

25   of the deadlines of motions, calendar call and trial dates.

26       16. This is an amended third request for an extension of time to file pretrial motions.

27       17. The ends of justice are served by granting said continuances and outweigh the best interest

28   of the public and the Defendants’ right to a speedy trial, since the failure to grant said continuance

30                                                       6
31
 1   would be likely result in a miscarriage of justice as it would deny the parties herein sufficient time,

 2   and the opportunity within which to effectively and thoroughly prepare and file pretrial motions,

 3   responses, and replies, and prepare for trial taking into account the exercise of due diligence.

 4                                                 ORDER

 5          IT IS HEREBY ORDERED that the deadlines for filing of any and all pretrial motions

 6   are hereby due on or before the 26th day of June, 2020.

 7          IT IS FURTHER ORDERED that the deadlines for filing of responsive pleadings, are

 8   hereby due on or before the 10th day of July, 2020.

 9          IT IS FURTHER that the deadlines for filing any and all replies, are hereby due on or

10   before the 17th day of July, 2020.

11          DATED this 30th day of December, 2020.

12
                                                    _________________________________________
13
                                                    UNITED STATES DISTRICT COURT JUDGE
14                                                  Case No. 2:19-cr-00133-APG-VCF

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                       7
31
